Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 1 of 13            FILED
                                                                2020 Apr-30 PM 03:49
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 2 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 3 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 4 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 5 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 6 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 7 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 8 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 9 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 10 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 11 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 12 of 13
Case 5:20-cv-00605-CLS Document 1 Filed 04/30/20 Page 13 of 13
